 Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 1 of 120




CITY OF ERIE, PENNSYLVANIA
 ADA CURB RAMP PROGRAM

     2020 PROGRESS REPORT




              Department of Public Works
                Bureau of Engineering
                   January 31, 2021
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 2 of 120
     Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 3 of 120

                        CITY OF ERIE
               DEPARTMENT OF PUBLIC WORKS
                  BUREAU OF ENGINEERING
                 2020 CURB RAMPS SUMMARY

           RETROFIT & NEW RAMP CONSTRUCTION

                                                  Total     Included     Included
                                                  Ramp        Tees        Overlay
         Contract              Bid Number        Constr.     Constr.      Constr.

2020 Curb Ramps - 1             1765-20            27         3            14
2020 Curb Ramps - 2             1771-20            136        10            42
2020 Curb Ramps - 3             1772-20            121        62           70




Total Ramps Constructed 2020                       284        75           126




                                     Page 3
                   Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 4 of 120


Milling and Asphalt Resurfacing 1 ‐ CDBG Funding
Bid No. 1766-20
                                    From                                                    Total
Street                  Line        Start        Line    Finish         L          W        SY

East Side Main Runs
EAST 10                    EL     DOWNING           WL   BACON              756        28            2352 NRI

West Side Main Runs
WEST 21                    EL     CRANBERRY         WL   RASPBERRY          684        30            2280 NRI

East Residential
EAST 3                     WL     WALLACE           EL   PARADE              668       30            2227   1,2,3,4,5,6,7,8, @ WALLACE
WALLACE                    NL     EAST 3            SL   EAST 2             354        31            1219   NRI
EAST 11                    EL     EAST AVE          WL   PENNSYLVANIA       588        31            2025   6 @ BREWSTER
EAST 19                    EL     PARADE            WL   ASH                1332       30            4440   2,3,4,5,6,@ WALLACE
WALLACE                    SL     EAST 21           NL   EAST 22            295        29             951   NRI
EAST 14                    EL     PARADE            WL   GERMAN              790       25            2194   NRI
EAST 20                    WL     GASKELL           WL   WHITLEY            656        31            2260   5,6,7,8,@ GASKELL

West Residential
WEST 7                     NL     CHERRY            EL   POPLAR             688        26            1988   NRI
WALNUT                     NL     WEST 9            SL   WEST 8             355        29            1144   NRI
CHESTNUT                   SL     WEST 8            NL   WEST 9             348        29            1121   1,2,,7,8,@ WEST 8
PLUM                       NL     WEST 26           SL   WEST 24            645        30            2150   NRI
MYRTLE                     SL     WEST 23           NL   WEST 26            980        29            3158   NRI
                                                                                   Total            29508
                   Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 5 of 120


Milling and Asphalt Resurfacing 2
Bid No. 1767-20
                                    From                                                      Total
Street                   Line       Start            Line        Finish       L      W        SY

East Side Main Runs

BUFFALO                     WL      EAST AVE            WL       EAST 18      1575       33           5775 NRI
MCCLELLAND              50 FT N OF NEB 290              NL       EAST 30      1920       39           8320 1,2,3,4,5@ALAN + 1,7,8@GENESEE
ZIMMERMAN                   4040 ZIMMERMAN              SL       EAST 38      1390       31           4788

West Side Main Runs

PEACH                        NL     WEST 24             SL       WEST 19       942       40           4187    NRI
SASSAFRAS                    SL     WEST 24             NL       WEST 26       636       29           2049    NRI
SASSAFRAS                    SL     WEST 21             NL       WEST 23       615       31           2118    NRI
SASSAFRAS                    SL     WEST 7              NL       WEST 8        338       36           1352    NRI
SASSAFRAS                    SL     WEST 8              SL       WEST 9       395        36           1580    NRI
WEST 30                      EL     GLENWOOD PARK       WL       STATE        1264       60           8427    NRI
CHERRY (SB)                  SL     PEACH               NL       WEST 38       370       21            863    NRI

East Side Residential

ATKINS                      EL      EAST AVE             WL      BRANDES      1288       42           6011    NRI
EAST 8                      EL      HESS                WL       PAYNE         658       31           2266    NRI
EAST 8                      EL      BRANDES             WL       PAYNE         972       29           3132    NRI
PAYNE                       SL      EAST 9               NL      EAST 10       286       30            953    NRI
BRANDES                     NL      EAST 10              SL      EAST 8        588       20           1307    6 RAMPS @ 8N + 6 RAMPS @ 8S
EAST 13                     WL      FRENCH               EL      STATE         364       27           1092    NRI
EAST 14                     WL      FRENCH               EL      STATE         360       31           1240    NRI
THOMPSON                    NL      EAST 20              SL      EAST 18       544       20           1209    2,3,@ EAST 20 + 2,3 @ EAST 19 + 2,3 @PARKING LOT
DOWNING                     SL      FAIRMONT        25 FT S OF S GLENDALE      680       30           2267    1,2,3,4,5,8@ LINWOOD N + 2,3,4,5,6,7 @ LINWOOD S
FLORIDA                     WL      ASH                  SL      EAST 28      1624       29           5233    1,2,3,5,6,7,@ EAST 30
EAST 29                     WL      PERRY                EL      WAYNE         636       32           2261    NRI
EAST 33                     WL      PINE                WL       WALLACE       530       31           1826    1,2,3,4,5,6,7,8,@WALLACE
EAST 32                     WL      HOLLAND              EL      FRENCH        683       31           2353    NRI
MCKINLEY                    EL      EAST AVE        300 FT EASTMCKINLEY        300       28            933    1,4@EAST 23
MCKINLEY                    WL      EAST 23              SL      EAST 24       665       28           2069    1,6,7,8@EAST 24 + 5,7,8 @ EAST 23

West Side Residential

WEST 9                       EL     KAHKWA              WL       DELEWARE      638       28            1985   1,2,3,4,5,6,@ DELEWARE
WEST 23                      EL     BERST               WL       HAYBARGER     686       30            2287   1,2,3,4,5,6,7,8,@BERST
OAKWOOD                      NL     WEST 38             SL       WEST 36       678       26            1959   1,2,7,8,@ WEST 36
WEST 36                      EL     HARVARD             WL       WASHINGTON   2416       32            8590   NRI
MAPLE                        NL     PEACH               SL       WEST 36       338       27            1014   1,2,7,8,@WEST36
CASCADE                      NL     WEST 32             SL       WEST31        296       30             987   NRI
KELLOG                       SL     MOOREHEAD                    CUL‐DE‐SAC   900        28            2800   NRI
WEST 4                       WL     COLORADO                EL   PITTSBURGH    284       25             789   NRI
WEST 31                      WL     PEACH                   EL   COCHRAN       292       29             941   NRI
                                                                                     Total            94961
                Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 6 of 120


FDR and Asphalt Resurfacing ‐ 3
Bid No.1768-20
                              From                                                         Total
Street            Line        Start       Line        Finish           L          W        SY

East Side FDR

LAKESIDE              EL     EUCLID          WL       CHAUTAQUA            788        26           2276   NRI
JUNE                  NL     EAST 16         NL       EAST 18              570        29           1837   NRI
JUNE                  SL     EAST 18         NL       EAST 19              270        29            870   NRI
STANTON               SL     EAST 38         NL       EAST GRANDVIEW       2760       25           7667   NRI
MAXWELL               SL     EAST 38         NL       EAST 41              1100       25           3056   NRI
LINWOOD               WL     MCCLELLAND     2040      LINWOOD              1362       26           3935   NRI
GLENDALE             2006    GLENDALE       WL        JUNE                 612        22           1496   NRI
TUTTLE                SL     EAST 30         NL       EAST 35              1532       26           4426   2,3,@EAST 33

West Side FDR

BAUR LANE             NL     WEST 25             SL   WEST 21              1160       28        3609 6,7@WEST 23 + 6,7 @ WEST 22
EDGEVALE              NL     HILLTOP             SL   WEST ARLINGTON       350        20         778 NRI
PLUM                  NL     WEST 38             SL   WEST 34              1315       28        4091 5,6@34TH + 1,8@WEST 35 + 1,8@WEST 36
                                                                                  Total        34040
            Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 7 of 120


Work Performed by the City of Erie Bureau of Streets in 2020
                                                                                                TOTAL
 DATE                      LOCATION                            Mat Typ       PRICE    TONS      TONS
 5/4/20               Parade 19th ‐ 23rd ‐ level                9.5mm         63.75    2.000
 5/4/20               Parade 19th ‐ 23rd ‐ level                9.5mm         63.75   14.940
 5/4/20               Parade 19th ‐ 23rd ‐ level                9.5mm         63.75   14.990
 5/4/20               Parade 19th ‐ 23rd ‐ level                9.5mm         63.75   14.980
 5/4/20               Parade 19th ‐ 23rd ‐ level                9.5mm         63.75   14.930     61.8400

 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75   14.990
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75            voided
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75            voided
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75            voided
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75   15.060
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75   14.950
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75   15.060
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75   14.980
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75   14.990
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75   14.970
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75   15.050
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75   14.920
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75   14.970
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75   14.990
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75   15.010
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75   15.030
 5/6/20               Parade 19th ‐ 23rd ‐ top                 9.5 w/fiber    73.75   14.990    209.9600

 5/6/20            East 18th ‐ Parade to German                9.5 w/fiber    73.75   15.080
 5/6/20            East 18th ‐ Parade to German                9.5 w/fiber    73.75   15.000
 5/6/20            East 18th ‐ Parade to German                9.5 w/fiber    73.75   14.950
 5/6/20            East 18th ‐ Parade to German                9.5 w/fiber    73.75   14.960
 5/6/20            East 18th ‐ Parade to German                9.5 w/fiber    73.75   14.970
 5/6/20            East 18th ‐ Parade to German                9.5 w/fiber    73.75   14.950
 5/6/20            East 18th ‐ Parade to German                9.5 w/fiber    73.75    8.980
 5/6/20            East 18th ‐ Parade to German                9.5 w/fiber    73.75   15.000    113.8900

 5/8/20                        W 10th                          9.5 w/fiber    73.75   15.230
 5/8/20                        W 10th                          9.5 w/fiber    73.75   14.980
 5/8/20                        W 10th                          9.5 w/fiber    73.75   14.980
 5/8/20                        W 10th                          9.5 w/fiber    73.75   14.960
 5/8/20                        W 10th                          9.5 w/fiber    73.75   14.960
 5/8/20                        W 10th                          9.5 w/fiber    73.75   14.960
 5/8/20                        W 10th                          9.5 w/fiber    73.75   15.000
 5/8/20                        W 10th                          9.5 w/fiber    73.75   14.910
 5/8/20                        W 10th                          9.5 w/fiber    73.75   15.050
 5/8/20                        W 10th                          9.5 w/fiber    73.75   14.980
 5/8/20                        W 10th                          9.5 w/fiber    73.75   14.980
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 8 of 120


5/8/20                    W 10th                  9.5 w/fiber   73.75   14.990
5/8/20                    W 10th                  9.5 w/fiber   73.75   15.000
5/8/20                    W 10th                  9.5 w/fiber   73.75   14.930
5/8/20                    W 10th                  9.5 w/fiber   73.75   15.000
5/8/20                    W 10th                  9.5 w/fiber   73.75   14.960
5/8/20                    W 10th                  9.5 w/fiber   73.75   14.950
5/8/20                    W 10th                  9.5 w/fiber   73.75   11.990   266.8100

5/19/20           Cranberry 6th ‐ 8th ‐ top          9.5        63.75   14.970
5/19/20           Cranberry 6th ‐ 8th ‐ top          9.5        63.75   15.020
5/19/20           Cranberry 6th ‐ 8th ‐ top          9.5        63.75   15.030
5/19/20           Cranberry 6th ‐ 8th ‐ top          9.5        63.75      ‐
5/19/20           Cranberry 6th ‐ 8th ‐ top          9.5        63.75   14.970
5/19/20           Cranberry 6th ‐ 8th ‐ top          9.5        63.75   15.070
5/19/20           Cranberry 6th ‐ 8th ‐ top          9.5        63.75   15.020
5/19/20           Cranberry 6th ‐ 8th ‐ top          9.5        63.75   14.950
5/19/20           Cranberry 6th ‐ 8th ‐ top          9.5        63.75   15.010
5/19/20           Cranberry 6th ‐ 8th ‐ top          9.5        63.75   15.050
5/19/20           Cranberry 6th ‐ 8th ‐ top          9.5        63.75   14.970
5/19/20           Cranberry 6th ‐ 8th ‐ top          9.5        63.75   14.980
5/19/20           Cranberry 6th ‐ 8th ‐ top          9.5        63.75   15.020
5/19/20           Cranberry 6th ‐ 8th ‐ top          9.5        63.75   11.980   192.0400

5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   15.030
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   15.050
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   15.010
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75      ‐
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   14.950
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   15.000
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   14.970
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   15.010
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   15.060
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   15.060
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   15.020
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   14.940
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   14.990
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   15.040
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   14.960
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   14.970
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   14.980
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   14.980
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   15.010
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   15.040
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   14.980
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75      ‐
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   15.040
5/20/20       W 7th Cranberry ‐ Raspberry ‐ top      9.5        63.75   14.900
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 9 of 120


5/20/20       W 7th Cranberry ‐ Raspberry ‐ top       9.5        63.75   14.990   344.9800

5/21/20            27th Post intersection             9.5        63.75   14.950
5/21/20            27th Post intersection             9.5        63.75   15.000    29.9500

5/26/20       W 2nd ‐ Cherry ‐ Poplar ‐ leveling   19mm/fib      68.75   15.010
5/26/20       W 2nd ‐ Cherry ‐ Poplar ‐ leveling   19mm/fib      68.75   14.990
5/26/20       W 2nd ‐ Cherry ‐ Poplar ‐ leveling   19mm/fib      68.75   14.980
5/26/20       W 2nd ‐ Cherry ‐ Poplar ‐ leveling   19mm/fib      68.75   14.990
5/26/20       W 2nd ‐ Cherry ‐ Poplar ‐ leveling   19mm/fib      68.75   15.020
5/26/20       W 2nd ‐ Cherry ‐ Poplar ‐ leveling   19mm/fib      68.75   15.020
5/26/20       W 2nd ‐ Cherry ‐ Poplar ‐ leveling   19mm/fib      68.75   14.990
5/26/20       W 2nd ‐ Cherry ‐ Poplar ‐ leveling   19mm/fib      68.75   14.990
5/26/20       W 2nd ‐ Cherry ‐ Poplar ‐ leveling   19mm/fib      68.75   15.000
5/26/20       W 2nd ‐ Cherry ‐ Poplar ‐ leveling   19mm/fib      68.75   14.980
5/26/20       W 2nd ‐ Cherry ‐ Poplar ‐ leveling   19mm/fib      68.75   14.950   164.9200

6/15/20                    Naple                   19 mm/fib     68.75   15.020
6/15/20                    Naple                   19 mm/fib     68.75   15.040
6/15/20                    Naple                   19 mm/fib     68.75   15.000
6/15/20                    Naple                   19 mm/fib     68.75   15.020
6/15/20                    Naple                   19 mm/fib     68.75   15.000    75.0800

6/16/20              Albermarle ‐ level            19mm/fib      68.75   15.060
6/16/20              Albermarle ‐ level            19mm/fib      68.75   14.940
6/16/20              Albermarle ‐ level            19mm/fib      68.75   14.950
6/16/20              Albermarle ‐ level            19mm/fib      68.75    15.02
6/16/20              Albermarle ‐ level            19mm/fib      68.75    15.04
6/16/20              Albermarle ‐ level            19mm/fib      68.75    14.94      89.95

6/16/20                  Naple ‐ top               9.5 w/fiber   73.75    15.04
6/16/20                  Naple ‐ top               9.5 w/fiber   73.75    14.93
6/16/20                  Naple ‐ top               9.5 w/fiber   73.75    14.97
6/16/20                  Naple ‐ top               9.5 w/fiber   73.75    14.98
6/16/20                  Naple ‐ top               9.5 w/fiber   73.75    14.95
6/16/20                  Naple ‐ top               9.5 w/fiber   73.75    15.03
6/16/20                  Naple ‐ top               9.5 w/fiber   73.75    15.02
6/16/20                  Naple ‐ top               9.5 w/fiber   73.75     5.98   110.9000

6/16/20               Albermarle ‐ top             9.5 w/fiber   73.75    14.94
6/16/20               Albermarle ‐ top             9.5 w/fiber   73.75    15.02
6/16/20               Albermarle ‐ top             9.5 w/fiber   73.75    15.02
6/16/20               Albermarle ‐ top             9.5 w/fiber   73.75    14.95
6/16/20               Albermarle ‐ top             9.5 w/fiber   73.75    14.90
6/16/20               Albermarle ‐ top             9.5 w/fiber   73.75    15.05
6/16/20               Albermarle ‐ top             9.5 w/fiber   73.75    14.96
6/16/20               Albermarle ‐ top             9.5 w/fiber   73.75    14.92   119.7600
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 10 of 120



6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   15.030
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   15.000
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   15.000
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   15.000
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   14.960
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   15.010
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   14.940
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   15.040
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   15.000
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   14.850
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   14.980
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   14.990
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   15.040
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   14.910
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   15.080
6/18/20                   Hillcrest ‐ top                 9.5mm       63.75   10.010

6/19/20         Hillcrest Gore ‐ Hilltop ‐ leveling     19mm/fib      68.75   14.980
6/19/20         Hillcrest Gore ‐ Hilltop ‐ leveling     19mm/fib      68.75   15.030
6/19/20         Hillcrest Gore ‐ Hilltop ‐ leveling     19mm/fib      68.75   14.890
6/19/20         Hillcrest Gore ‐ Hilltop ‐ leveling     19mm/fib      68.75    5.030   49.9300

6/22/20           Hillcrest Gore ‐ Hilltop ‐ top        9.5 w/fiber   73.75   15.060
6/22/20           Hillcrest Gore ‐ Hilltop ‐ top        9.5 w/fiber   73.75   14.990
6/22/20           Hillcrest Gore ‐ Hilltop ‐ top        9.5 w/fiber   73.75   15.000
6/22/20           Hillcrest Gore ‐ Hilltop ‐ top        9.5 w/fiber   73.75   14.960   60.0100

6/23/20               1300 blk Brown Ave                9.5m w/rap    63.75   15.060
6/23/20               1300 blk Brown Ave                9.5m w/rap    63.75   15.060   30.1200

6/24/20               Norman Way ‐ level                9.5 w/fiber   73.75   14.940
6/24/20               Norman Way ‐ level                9.5 w/fiber   73.75   15.090   30.0300

6/24/20                Cherry 32nd ‐ 29th               9.5 w/fiber   73.75   15.070
6/24/20                Cherry 32nd ‐ 29th               9.5 w/fiber   73.75   14.900
6/24/20                Cherry 32nd ‐ 29th               9.5 w/fiber   73.75   14.900
6/24/20                Cherry 32nd ‐ 29th               9.5 w/fiber   73.75   14.930
6/24/20                Cherry 32nd ‐ 29th               9.5 w/fiber   73.75   15.140   60.0400

6/25/20    Cherry St Southbound lane 29th ‐ 34th‐ top   9.5 w/fiber   73.75   15.060
6/25/20    Cherry St Southbound lane 29th ‐ 34th‐ top   9.5 w/fiber   73.75    2.990
6/25/20    Cherry St Southbound lane 29th ‐ 34th‐ top   9.5 w/fiber   73.75   15.090
6/25/20    Cherry St Southbound lane 29th ‐ 34th‐ top   9.5 w/fiber   73.75   15.030
6/25/20    Cherry St Southbound lane 29th ‐ 34th‐ top   9.5 w/fiber   73.75   15.070
6/25/20    Cherry St Southbound lane 29th ‐ 34th‐ top   9.5 w/fiber   73.75   15.030
6/25/20    Cherry St Southbound lane 29th ‐ 34th‐ top   9.5 w/fiber   73.75   14.930
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 11 of 120


6/25/20    Cherry St Southbound lane 29th ‐ 34th‐ top   9.5 w/fiber    73.75   15.020
6/25/20    Cherry St Southbound lane 29th ‐ 34th‐ top   9.5 w/fiber    73.75   14.960    123.1800

6/25/20                Norman Way ‐ top                 9.5 w/fiber    73.75   15.080
6/25/20                Norman Way ‐ top                 9.5 w/fiber    73.75   15.020     30.1000

6/30/20             Burton 36th ‐ 38th ‐ top            9.5 w/fiber    73.75   15.030
6/30/20             Burton 36th ‐ 38th ‐ top            9.5 w/fiber    73.75   15.010
6/30/20             Burton 36th ‐ 38th ‐ top            9.5 w/fiber    73.75   15.030
6/30/20             Burton 36th ‐ 38th ‐ top            9.5 w/fiber    73.75   15.140     60.2100

5/13/20            Raspberry & Greengarden              9.5m w/fiber   73.75   14.980
5/13/20            Raspberry & Greengarden              9.5m w/fiber   73.75   14.980
5/13/20            Raspberry & Greengarden              9.5m w/fiber   73.75   15.120
5/13/20            Raspberry & Greengarden              9.5m w/fiber   73.75   15.090
5/13/20            Raspberry & Greengarden              9.5m w/fiber   73.75   15.020
5/13/20            Raspberry & Greengarden              9.5m w/fiber   73.75   15.020
5/13/20            Raspberry & Greengarden              9.5m w/fiber   73.75   15.060
5/13/20            Raspberry & Greengarden              9.5m w/fiber   73.75   14.950   120.22000

5/20/20                 Cranberry ‐ top                    9.5m        63.75   14.980
5/20/20                 Cranberry ‐ top                    9.5m        63.75   15.010
5/20/20                 Cranberry ‐ top                    9.5m        63.75   15.040
5/20/20                 Cranberry ‐ top                    9.5m        63.75   15.000
5/20/20                 Cranberry ‐ top                    9.5m        63.75   14.980
5/20/20                 Cranberry ‐ top                    9.5m        63.75   15.040
5/20/20                 Cranberry ‐ top                    9.5m        63.75   14.900
5/20/20                 Cranberry ‐ top                    9.5m        63.75   14.990   119.94000

5/27/20                 West 2nd ‐ top                  9.5m w/fiber   73.75   15.040
5/27/20                 West 2nd ‐ top                  9.5m w/fiber   73.75   14.990
5/27/20                 West 2nd ‐ top                  9.5m w/fiber   73.75   15.060
5/27/20                 West 2nd ‐ top                  9.5m w/fiber   73.75   14.960
5/27/20                 West 2nd ‐ top                  9.5m w/fiber   73.75   15.060
5/27/20                 West 2nd ‐ top                  9.5m w/fiber   73.75   15.000
5/27/20                 West 2nd ‐ top                  9.5m w/fiber   73.75   14.950
5/27/20                 West 2nd ‐ top                  9.5m w/fiber   73.75   15.050
5/27/20                 West 2nd ‐ top                  9.5m w/fiber   73.75   14.940
5/27/20                 West 2nd ‐ top                  9.5m w/fiber   73.75   15.030
5/27/20                 West 2nd ‐ top                  9.5m w/fiber   73.75   14.980   165.06000

7/7/20                Cascade 35th ‐ 36th               9.5m w/fiber   68.75   14.960
7/7/20                Cascade 35th ‐ 36th               9.5m w/fiber   68.75   15.030
7/7/20                Cascade 35th ‐ 36th               9.5m w/fiber   68.75   15.000
7/7/20                Cascade 35th ‐ 36th               9.5m w/fiber   68.75   14.990
7/7/20                Cascade 35th ‐ 36th               9.5m w/fiber   68.75   15.010    74.99000
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 12 of 120


7/10/20               West 31st ‐ level            19mm w/fiber    68.75   15.020
7/10/20               West 31st ‐ level            19mm w/fiber    68.75   14.950
7/10/20               West 31st ‐ level            19mm w/fiber    68.75   14.980
7/10/20               West 31st ‐ level            19mm w/fiber    68.75   15.000
7/10/20               West 31st ‐ level            19mm w/fiber    68.75   15.010    74.96000

7/8/20           Cascade 35th ‐ 36th   ‐ level     19mm w/fiber    68.75   14.980
7/8/20           Cascade 35th ‐ 36th   ‐ level     19mm w/fiber    68.75   14.990
7/8/20           Cascade 35th ‐ 36th   ‐ level     19mm w/fiber    68.75   14.990
7/8/20           Cascade 35th ‐ 36th   ‐ level     19mm w/fiber    68.75   15.030
7/8/20           Cascade 35th ‐ 36th   ‐ level     19mm w/fiber    68.75   14.870    74.86000

7/9/20            Cascade 34th ‐ 36th ‐ top        9.5m w/fiber    73.75   14.980
7/9/20            Cascade 34th ‐ 36th ‐ top        9.5m w/fiber    73.75   14.970
7/9/20            Cascade 34th ‐ 36th ‐ top        9.5m w/fiber    73.75   15.030
7/9/20            Cascade 34th ‐ 36th ‐ top        9.5m w/fiber    73.75   15.010
7/9/20            Cascade 34th ‐ 36th ‐ top        9.5m w/fiber    73.75   14.990
7/9/20            Cascade 34th ‐ 36th ‐ top        9.5m w/fiber    73.75   15.010
7/9/20            Cascade 34th ‐ 36th ‐ top        9.5m w/fiber    73.75   14.960
7/9/20            Cascade 34th ‐ 36th ‐ top        9.5m w/fiber    73.75   15.010
7/9/20            Cascade 34th ‐ 36th ‐ top        9.5m w/fiber    73.75   14.980
7/9/20            Cascade 34th ‐ 36th ‐ top        9.5m w/fiber    73.75   15.010
7/9/20            Cascade 34th ‐ 36th ‐ top        9.5m w/fiber    73.75   15.010
7/9/20            Cascade 34th ‐ 36th ‐ top        9.5m w/fiber    73.75   15.000
7/9/20            Cascade 34th ‐ 36th ‐ top        9.5m w/fiber    73.75   15.040
7/9/20            Cascade 34th ‐ 36th ‐ top        9.5m w/fiber    73.75   15.070   210.07000

7/13/20        31st Charlotte to Harvard ‐ level   19mm w/fiber    68.75   14.800
7/13/20        31st Charlotte to Harvard ‐ level   19mm w/fiber    68.75   15.110
7/13/20        31st Charlotte to Harvard ‐ level   19mm w/fiber    68.75   15.050
7/13/20        31st Charlotte to Harvard ‐ level   19mm w/fiber    68.75   15.040
7/13/20        31st Charlotte to Harvard ‐ level   19mm w/fiber    68.75   14.990
7/13/20        31st Charlotte to Harvard ‐ level   19mm w/fiber    68.75   15.010
7/13/20        31st Charlotte to Harvard ‐ level   19mm w/fiber    68.75   14.910
7/14/20         31st Charlotte to Harvard ‐ top     9.5m w/fiber   68.75    5.050
7/13/20        31st Charlotte to Harvard ‐ level   19mm w/fiber    68.75    3.970   113.93000

5/13/20                 Greengarden                9.5m w/fiber    73.75   14.980
5/13/20                 Greengarden                9.5m w/fiber    73.75   14.970
5/13/20                 Greengarden                9.5m w/fiber    73.75   15.050
5/13/20                 Greengarden                9.5m w/fiber    73.75   14.980
5/13/20                 Greengarden                9.5m w/fiber    73.75   15.010
5/13/20                 Greengarden                9.5m w/fiber    73.75   15.030
5/13/20                 Greengarden                9.5m w/fiber    73.75   15.010
5/13/20                 Greengarden                9.5m w/fiber    73.75    6.920
5/13/20                 Greengarden                9.5m w/fiber    73.75   14.970
5/13/20                 Greengarden                9.5m w/fiber    73.75   15.020   141.94000
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 13 of 120



7/14/20        31st Charlotte to Harvard ‐ top     9.5m w/fiber   73.75   15.030
7/14/20        31st Charlotte to Harvard ‐ top     9.5m w/fiber   73.75   15.010
7/14/20        31st Charlotte to Harvard ‐ top     9.5m w/fiber   73.75   15.030
7/14/20        31st Charlotte to Harvard ‐ top     9.5m w/fiber   73.75   14.990
7/14/20        31st Charlotte to Harvard ‐ top     9.5m w/fiber   73.75   14.990
7/14/20        31st Charlotte to Harvard ‐ top     9.5m w/fiber   73.75   15.060
7/14/20        31st Charlotte to Harvard ‐ top     9.5m w/fiber   73.75   14.980
7/14/20        31st Charlotte to Harvard ‐ top     9.5m w/fiber   73.75   15.000
7/14/20        31st Charlotte to Harvard ‐ top     9.5m w/fiber   73.75   15.090
7/14/20        31st Charlotte to Harvard ‐ top     9.5m w/fiber   73.75   15.070
7/14/20        31st Charlotte to Harvard ‐ top     9.5m w/fiber   73.75   15.010
7/14/20        31st Charlotte to Harvard ‐ top     9.5m w/fiber   73.75   14.990
7/14/20        31st Charlotte to Harvard ‐ top     9.5m w/fiber   73.75   15.000   195.25000

7/15/20                  Buffalo Rd                9.5m w/fiber   73.75   15.000
7/15/20                  Buffalo Rd                9.5m w/fiber   73.75    7.980    22.98000

7/15/20               34th & Cascade               9.5m w/fiber   73.75   14.990    14.99000

7/17/20               McClellend Ave               19mm w/fiber   68.75   14.850
7/17/20               McClellend Ave               19mm w/fiber   68.75   15.020
7/17/20               McClellend Ave               19mm w/fiber   68.75   14.990
7/17/20               McClellend Ave               19mm w/fiber   68.75   14.950    59.81000

7/17/20               McClellend Ave                  19mm        54.00   14.860
7/17/20               McClellend Ave                  19mm        54.00   14.890
7/17/20               McClellend Ave                  19mm        54.00   14.900    44.65000

7/21/20          Raspberry 36th   ‐ 38th ‐ top        9.5m        63.75   15.050
7/21/20          Raspberry 36th   ‐ 38th ‐ top        9.5m        63.75   15.010
7/21/20          Raspberry 36th   ‐ 38th ‐ top        9.5m        63.75   15.030
7/21/20          Raspberry 36th   ‐ 38th ‐ top        9.5m        63.75   14.980
7/21/20          Raspberry 36th   ‐ 38th ‐ top        9.5m        63.75   14.980
7/21/20          Raspberry 36th   ‐ 38th ‐ top        9.5m        63.75   14.990
7/21/20          Raspberry 36th   ‐ 38th ‐ top        9.5m        63.75   14.870
7/21/20          Raspberry 36th   ‐ 38th ‐ top        9.5m        63.75   15.000
7/21/20          Raspberry 36th   ‐ 38th ‐ top        9.5m        63.75   15.170
7/21/20          Raspberry 36th   ‐ 38th ‐ top        9.5m        63.75   14.980   150.06000

7/21/20         Raspberry 36th    ‐ 38th ‐ level      9.5m        63.75   15.160
7/21/20         Raspberry 36th    ‐ 38th ‐ level      9.5m        63.75   15.040
7/21/20         Raspberry 36th    ‐ 38th ‐ level      9.5m        63.75   15.050
7/21/20         Raspberry 36th    ‐ 38th ‐ level      9.5m        63.75   15.010
7/21/20         Raspberry 36th    ‐ 38th ‐ level      9.5m        63.75   14.990
7/21/20         Raspberry 36th    ‐ 38th ‐ level      9.5m        63.75   14.990
7/21/20         Raspberry 36th    ‐ 38th ‐ level      9.5m        63.75   15.020   105.26000
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 14 of 120



7/22/20            Ash Street 11th ‐ 12th         9.5m        63.75   14.990
7/22/20            Ash Street 11th ‐ 12th         9.5m        63.75   15.020
7/22/20            Ash Street 11th ‐ 12th         9.5m        63.75   14.930
7/22/20            Ash Street 11th ‐ 12th         9.5m        63.75   14.940
7/22/20            Ash Street 11th ‐ 12th         9.5m        63.75   14.940
7/22/20            Ash Street 11th ‐ 12th         9.5m        63.75   14.890    89.71000

7/24/20         9th German to Parade ‐ level      9.5m        63.75   15.020
7/24/20         9th German to Parade ‐ level      9.5m        63.75   14.990
7/24/20         9th German to Parade ‐ level      9.5m        63.75   14.990
7/24/20         9th German to Parade ‐ level      9.5m        63.75   14.970
7/24/20         9th German to Parade ‐ level      9.5m        63.75   15.060
7/24/20         9th German to Parade ‐ level      9.5m        63.75   15.040
7/24/20         9th German to Parade ‐ level      9.5m        63.75    9.990   100.06000

7/27/20          9th German to Parade ‐ top       9.5m        63.75   14.970
7/27/20          9th German to Parade ‐ top       9.5m        63.75   15.030
7/27/20          9th German to Parade ‐ top       9.5m        63.75   15.110
7/27/20          9th German to Parade ‐ top       9.5m        63.75   15.040
7/27/20          9th German to Parade ‐ top       9.5m        63.75   14.970
7/27/20          9th German to Parade ‐ top       9.5m        63.75   15.100
7/27/20          9th German to Parade ‐ top       9.5m        63.75   14.930
7/27/20          9th German to Parade ‐ top       9.5m        63.75   15.060   120.21000

6/1/20                  31st & Plum               9.5m        63.75   14.950
6/1/20                  31st & Plum               9.5m        63.75   15.020
6/1/20                  31st & Plum               9.5m        63.75   14.980
6/1/20                  31st & Plum               9.5m        63.75   15.000
6/1/20                  31st & Plum               9.5m        63.75   15.000
6/1/20                  31st & Plum               9.5m        63.75   15.050
6/1/20                  31st & Plum               9.5m        63.75   15.000
6/1/20                  31st & Plum               9.5m        63.75   15.020
6/1/20                  31st & Plum               9.5m        63.75   14.990
6/1/20                  31st & Plum               9.5m        63.75   15.000
6/1/20                  31st & Plum               9.5m        63.75   15.050   165.06000

6/5/20             32nd & Burton ‐ level          9.5m        63.75   14.980
6/5/20             32nd & Burton ‐ level          9.5m        63.75   15.020
6/5/20             32nd & Burton ‐ level          9.5m        63.75   15.000    45.00000

6/10/20                 36th & Post            9.5m w/fiber   73.75   14.900    14.90000

6/9/20              32nd & Burton ‐ top        9.5m w/fiber   73.75   14.980
6/9/20              32nd & Burton ‐ top        9.5m w/fiber   73.75   15.110
6/9/20              32nd & Burton ‐ top        9.5m w/fiber   73.75   15.010
6/9/20              32nd & Burton ‐ top        9.5m w/fiber   73.75   15.010    60.11000
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 15 of 120



6/9/20                36th & Gerry            9.5m w/fiber   73.75   14.970
6/9/20                36th & Gerry            9.5m w/fiber   73.75   14.970
6/9/20                36th & Gerry            9.5m w/fiber   73.75   15.020
6/9/20                36th & Gerry            9.5m w/fiber   73.75   14.960
6/9/20                36th & Gerry            9.5m w/fiber   73.75   14.990
6/9/20                36th & Gerry            9.5m w/fiber   73.75    15.00
6/9/20                36th & Gerry            9.5m w/fiber   73.75    15.07
6/9/20                36th & Gerry            9.5m w/fiber   73.75    15.03
6/9/20                36th & Gerry            9.5m w/fiber   73.75    14.99
6/9/20                36th & Gerry            9.5m w/fiber   73.75    15.00
6/9/20                36th & Gerry            9.5m w/fiber   73.75    15.02
6/9/20                36th & Gerry            9.5m w/fiber   73.75    15.01
6/9/20                36th & Gerry            9.5m w/fiber   73.75    14.96
6/9/20                36th & Gerry            9.5m w/fiber   73.75    15.02
6/9/20                36th & Gerry            9.5m w/fiber   73.75    15.04
6/9/20                36th & Gerry            9.5m w/fiber   73.75    15.01
6/9/20                36th & Gerry            9.5m w/fiber   73.75   14.950
6/9/20                36th & Gerry            9.5m w/fiber   73.75   15.000
6/9/20                36th & Gerry            9.5m w/fiber   73.75   15.000
6/9/20                36th & Gerry            9.5m w/fiber   73.75   11.030   296.04000

6/5/20                29th Harbor                9.5m        63.75   15.060
6/5/20                29th Harbor                9.5m        63.75   15.000    30.06000

6/4/20                29th Harbor             9.5m w/fiber   73.75   15.060
6/4/20                29th Harbor             9.5m w/fiber   73.75   15.030
6/4/20                29th Harbor             9.5m w/fiber   73.75   14.990
6/4/20                29th Harbor             9.5m w/fiber   73.75   15.020
6/4/20                29th Harbor             9.5m w/fiber   73.75   15.040
6/4/20                29th Harbor             9.5m w/fiber   73.75   15.020
6/4/20                29th Harbor             9.5m w/fiber   73.75   15.030
6/4/20                29th Harbor             9.5m w/fiber   73.75   14.990
6/4/20                29th Harbor             9.5m w/fiber   73.75   15.050
6/4/20                29th Harbor             9.5m w/fiber   73.75   15.020
6/4/20                29th Harbor             9.5m w/fiber   73.75   15.010
6/4/20                29th Harbor             9.5m w/fiber   73.75    5.010   170.27000

6/10/20               36th & Post             9.5m w/fiber   73.75   15.110
6/10/20               36th & Post             9.5m w/fiber   73.75   15.190
6/10/20               36th & Post             9.5m w/fiber   73.75   14.980    45.28000

5/13/20                Raspberry              9.5m w/fiber   73.75   14.980
5/13/20                Raspberry              9.5m w/fiber   73.75   14.980
5/13/20                Raspberry              9.5m w/fiber   73.75   15.120
5/13/20                Raspberry              9.5m w/fiber   73.75   15.090
5/13/20                Raspberry              9.5m w/fiber   73.75   15.020
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 16 of 120


5/13/20                  Raspberry             9.5m w/fiber   73.75   15.020
5/13/20                  Raspberry             9.5m w/fiber   73.75   15.060
5/13/20                  Raspberry             9.5m w/fiber   73.75   14.950   120.22000

5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.940
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.940
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.960
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.990
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.950
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   15.010
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.960
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.980
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   15.000
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.950
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.960
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.970
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.920
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.970
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   15.020
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75    4.990
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.930
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.970
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.970
5/12/20          Greengarden & Raspberry       9.5m w/fiber   73.75   14.990   289.37000

7/28/20            20th & Wallace ‐ level         19mm        58.75   15.000
7/28/20            20th & Wallace ‐ level         19mm        58.75    9.980    24.98000

7/28/20           Reed 30th ‐ 31st leveling      9.5mm        63.75   14.970
7/28/20           Reed 30th ‐ 31st leveling      9.5mm        63.75   15.040
7/28/20           Reed 30th ‐ 31st leveling      9.5mm        63.75   14.940    44.95000

7/30/20            Reed 30th ‐ 31st    ‐ top     9.5mm        63.75   14.910
7/30/20            Reed 30th ‐ 31st    ‐ top     9.5mm        63.75   15.020
7/30/20            Reed 30th ‐ 31st    ‐ top     9.5mm        63.75   14.990
7/30/20            Reed 30th ‐ 31st    ‐ top     9.5mm        63.75   15.030    59.95000

6/11/20                 36th & Style           9.5m w/fiber   73.75   15.070
6/11/20                 36th & Style           9.5m w/fiber   73.75   14.990
6/11/20                 36th & Style           9.5m w/fiber   73.75   14.970
6/11/20                 36th & Style           9.5m w/fiber   73.75   15.170
6/11/20                 36th & Style           9.5m w/fiber   73.75   15.150
6/11/20                 36th & Style           9.5m w/fiber   73.75   15.100
6/11/20                 36th & Style           9.5m w/fiber   73.75   11.090   101.54000

7/30/20             20th & Wallace ‐top          9.5mm        63.75   14.970
7/30/20             20th & Wallace ‐top          9.5mm        63.75   15.010
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 17 of 120


7/30/20             20th & Wallace ‐top            9.5mm        63.75    2.970
7/30/20             20th & Wallace ‐top            9.5mm        63.75    5.000    37.95000

7/31/20          Mcclelland 38th & Bayfront      9.5m w/fiber   73.75   15.050
7/31/20          Mcclelland 38th & Bayfront      9.5m w/fiber   73.75   14.980
7/31/20          Mcclelland 38th & Bayfront      9.5m w/fiber   73.75   14.990
7/31/20          Mcclelland 38th & Bayfront      9.5m w/fiber   73.75   14.950
7/31/20          Mcclelland 38th & Bayfront      9.5m w/fiber   73.75   15.030    75.00000

8/3/20           Wallace Front to 2nd ‐ level       19mm        58.75   14.930
8/3/20           Wallace Front to 2nd ‐ level       19mm        58.75   15.000
8/3/20           Wallace Front to 2nd ‐ level       19mm        58.75   14.940
8/3/20           Wallace Front to 2nd ‐ level       19mm        58.75   14.960
8/3/20           Wallace Front to 2nd ‐ level       19mm        58.75   14.920    74.75000

8/5/20           Wallace Front to 2nd ‐ top      9.5m w/fiber   73.75   15.020
8/5/20           Wallace Front to 2nd ‐ top      9.5m w/fiber   73.75   15.000
8/5/20           Wallace Front to 2nd ‐ top      9.5m w/fiber   73.75   14.970
8/5/20           Wallace Front to 2nd ‐ top      9.5m w/fiber   73.75   14.970
8/5/20           Wallace Front to 2nd ‐ top      9.5m w/fiber   73.75   15.000
8/5/20           Wallace Front to 2nd ‐ top      9.5m w/fiber   73.75    9.910    84.87000

8/5/20          E 41st Briggs to Lewis ‐ level     9.5mm        63.75   15.000
8/5/20          E 41st Briggs to Lewis ‐ level     9.5mm        63.75   15.040
8/5/20          E 41st Briggs to Lewis ‐ level     9.5mm        63.75   14.960
8/5/20          E 41st Briggs to Lewis ‐ level     9.5mm        63.75   14.990
8/5/20          E 41st Briggs to Lewis ‐ level     9.5mm        63.75    4.030    64.02000

8/6/20           E 41st Briggs to Lewis ‐ top      9.5mm        63.75    15.06
8/6/20           E 41st Briggs to Lewis ‐ top      9.5mm        63.75    14.97
8/6/20           E 41st Briggs to Lewis ‐ top      9.5mm        63.75   15.110
8/6/20           E 41st Briggs to Lewis ‐ top      9.5mm        63.75   15.010
8/6/20           E 41st Briggs to Lewis ‐ top      9.5mm        63.75   15.020
8/6/20           E 41st Briggs to Lewis ‐ top      9.5mm        63.75   14.910
8/6/20           E 41st Briggs to Lewis ‐ top      9.5mm        63.75    9.950   100.03000

8/10/20               2nd Euclid ‐ level           9.5mm        63.75   15.000
8/10/20               2nd Euclid ‐ level           9.5mm        63.75   14.990
8/10/20               2nd Euclid ‐ level           9.5mm        63.75   15.070
8/10/20               2nd Euclid ‐ level           9.5mm        63.75   15.000
8/10/20               2nd Euclid ‐ level           9.5mm        63.75   14.960
8/10/20               2nd Euclid ‐ level           9.5mm        63.75   15.070    90.09000

8/10/20                2nd Euclid ‐ top            9.5mm        63.75   14.880
8/10/20                2nd Euclid ‐ top            9.5mm        63.75   14.930
8/10/20                2nd Euclid ‐ top            9.5mm        63.75   14.990
8/10/20                2nd Euclid ‐ top            9.5mm        63.75   15.000
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 18 of 120


8/10/20               2nd Euclid ‐ top          9.5mm       63.75   15.020
8/10/20               2nd Euclid ‐ top          9.5mm       63.75   14.990
8/10/20               2nd Euclid ‐ top          9.5mm       63.75   14.960
8/10/20               2nd Euclid ‐ top          9.5mm       63.75   15.040
8/10/20               2nd Euclid ‐ top          9.5mm       63.75   15.020   134.83000

8/12/20          Bird Dr 41st to 43rd ‐ level   9.5mm       63.00   14.960
8/12/20          Bird Dr 41st to 43rd ‐ level   9.5mm       63.00   14.960
8/12/20          Bird Dr 41st to 43rd ‐ level   9.5mm       63.00   14.950
8/12/20          Bird Dr 41st to 43rd ‐ level   9.5mm       63.00   14.980
8/12/20          Bird Dr 41st to 43rd ‐ level   9.5mm       63.00   15.000
8/12/20          Bird Dr 41st to 43rd ‐ level   9.5mm       63.00   15.060     89.91000

8/12/20           Bird Dr 41st to 43rd ‐ top    9.5mm       63.00   15.050
8/12/20           Bird Dr 41st to 43rd ‐ top    9.5mm       63.00   15.000
8/12/20           Bird Dr 41st to 43rd ‐ top    9.5mm       63.00   15.040
8/12/20           Bird Dr 41st to 43rd ‐ top    9.5mm       63.00   15.000
8/12/20           Bird Dr 41st to 43rd ‐ top    9.5mm       63.00   15.010
8/12/20           Bird Dr 41st to 43rd ‐ top    9.5mm       63.00   14.910
8/12/20           Bird Dr 41st to 43rd ‐ top    9.5mm       63.00   14.970
8/12/20           Bird Dr 41st to 43rd ‐ top    9.5mm       63.00   14.880
8/12/20           Bird Dr 41st to 43rd ‐ top    9.5mm       63.00   14.910   134.77000

8/13/20             42nd Rice to Brewer         9.5mm       63.00   15.050
8/13/20             42nd Rice to Brewer         9.5mm       63.00   14.940
8/13/20             42nd Rice to Brewer         9.5mm       63.00   15.040
8/13/20             42nd Rice to Brewer         9.5mm       63.00   15.100
8/13/20             42nd Rice to Brewer         9.5mm       63.00   15.070
8/13/20             42nd Rice to Brewer         9.5mm       63.00   14.980
8/13/20             42nd Rice to Brewer         9.5mm       63.00   14.900
8/13/20             42nd Rice to Brewer         9.5mm       63.00   15.120
8/13/20             42nd Rice to Brewer         9.5mm       63.00   15.130   135.33000

8/14/20           26th (2401 ‐ 2640) level      9.5mm       63.00   15.110
8/14/20           26th (2401 ‐ 2640) level      9.5mm       63.00   15.030
8/14/20           26th (2401 ‐ 2640) level      9.5mm       63.00   15.080
8/14/20           26th (2401 ‐ 2640) level      9.5mm       63.00   15.050
8/14/20           26th (2401 ‐ 2640) level      9.5mm       63.00   15.070
8/14/20           26th (2401 ‐ 2640) level      9.5mm       63.00   15.040
8/14/20           26th (2401 ‐ 2640) level      9.5mm       63.00    6.950     97.33000

8/17/20            26th (2401 ‐ 2640) top       9.5mm       63.00   15.060
8/17/20            26th (2401 ‐ 2640) top       9.5mm       63.00   15.190
8/17/20            26th (2401 ‐ 2640) top       9.5mm       63.00   14.920
8/17/20            26th (2401 ‐ 2640) top       9.5mm       63.00   14.940
8/17/20            26th (2401 ‐ 2640) top       9.5mm       63.00   15.030
8/17/20            26th (2401 ‐ 2640) top       9.5mm       63.00   15.020
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 19 of 120


8/17/20             26th (2401 ‐ 2640) top            9.5mm        63.00   14.980
8/17/20             26th (2401 ‐ 2640) top            9.5mm        63.00   15.080
8/17/20             26th (2401 ‐ 2640) top            9.5mm        63.00    6.920
8/17/20             26th (2401 ‐ 2640) top            9.5mm        63.00   14.910
8/17/20             26th (2401 ‐ 2640) top            9.5mm        63.00   15.120
8/17/20             26th (2401 ‐ 2640) top            9.5mm        63.00   15.280
8/17/20             26th (2401 ‐ 2640) top            9.5mm        63.00   15.090
8/17/20             26th (2401 ‐ 2640) top            9.5mm        63.00   15.070
8/17/20             26th (2401 ‐ 2640) top            9.5mm        63.00   15.030   217.64000

8/19/20       West 4th Cherry to Walnut ‐ level       9.5mm        63.75   15.110
8/19/20       West 4th Cherry to Walnut ‐ level       9.5mm        63.75   14.970
8/19/20       West 4th Cherry to Walnut ‐ level       9.5mm        63.75   15.140
8/19/20       West 4th Cherry to Walnut ‐ level       9.5mm        63.75   15.010
8/19/20       West 4th Cherry to Walnut ‐ level       9.5mm        63.75   15.040
8/19/20       West 4th Cherry to Walnut ‐ level       9.5mm        63.75   15.010    90.28000

8/20/20        West 4th Cherry to Walnut ‐ top        9.5mm        63.75   14.960
8/20/20        West 4th Cherry to Walnut ‐ top        9.5mm        63.75   15.100
8/20/20        West 4th Cherry to Walnut ‐ top        9.5mm        63.75   15.130
8/20/20        West 4th Cherry to Walnut ‐ top        9.5mm        63.75   15.140
8/20/20        West 4th Cherry to Walnut ‐ top        9.5mm        63.75   15.240
8/20/20        West 4th Cherry to Walnut ‐ top        9.5mm        63.75   15.040
8/20/20        West 4th Cherry to Walnut ‐ top        9.5mm        63.75   14.910
8/20/20        West 4th Cherry to Walnut ‐ top        9.5mm        63.75   15.030
8/20/20        West 4th Cherry to Walnut ‐ top        9.5mm        63.75   15.080
8/20/20        West 4th Cherry to Walnut ‐ top        9.5mm        63.75   14.890
8/20/20        West 4th Cherry to Walnut ‐ top        9.5mm        63.75   14.900
8/20/20        West 4th Cherry to Walnut ‐ top        9.5mm        63.75   14.900
8/20/20        West 4th Cherry to Walnut ‐ top        9.5mm        63.75   14.950   195.27000

8/21/20         Pennsylvania 32nd ‐ 33rd ‐ top        9.5mm        63.75   14.970
8/21/20         Pennsylvania 32nd ‐ 33rd ‐ top        9.5mm        63.75   15.030    30.00000

8/21/20       Pennsylvania 30th ‐ 31st ‐ leveling   9.5m w/fiber   73.75   15.040
8/21/20       Pennsylvania 30th ‐ 31st ‐ leveling   9.5m w/fiber   73.75   15.000
8/21/20       Pennsylvania 30th ‐ 31st ‐ leveling   9.5m w/fiber   73.75   14.970    45.01000

8/24/20         pennsylvania 30th ‐ 31st ‐ top      9.5m w/fiber   73.75   14.960
8/24/20         pennsylvania 30th ‐ 31st ‐ top      9.5m w/fiber   73.75   14.980
8/24/20         pennsylvania 30th ‐ 31st ‐ top      9.5m w/fiber   73.75   15.040
8/24/20         pennsylvania 30th ‐ 31st ‐ top      9.5m w/fiber   73.75   15.070
8/24/20         pennsylvania 30th ‐ 31st ‐ top      9.5m w/fiber   73.75   15.020
8/24/20         pennsylvania 30th ‐ 31st ‐ top      9.5m w/fiber   73.75    9.980    85.05000

8/24/20        Liberty 26th to Brown Ave ‐ level    9.5m w/fiber   63.75   15.070
8/24/20        Liberty 26th to Brown Ave ‐ level    9.5m w/fiber   63.75   15.070
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 20 of 120


8/24/20        Liberty 26th to Brown Ave ‐ level   9.5m w/fiber    63.75   15.040
8/24/20        Liberty 26th to Brown Ave ‐ level   9.5m w/fiber    63.75   15.020
8/24/20        Liberty 26th to Brown Ave ‐ level   9.5m w/fiber    63.75   15.000    75.20000

8/25/20        Liberty 26th to Brown Ave ‐ top        9.5mm        63.75   14.970
8/25/20        Liberty 26th to Brown Ave ‐ top        9.5mm        63.75   15.050
8/25/20        Liberty 26th to Brown Ave ‐ top        9.5mm        63.75   15.000
8/25/20        Liberty 26th to Brown Ave ‐ top        9.5mm        63.75   14.960
8/25/20        Liberty 26th to Brown Ave ‐ top        9.5mm        63.75   15.080
8/25/20        Liberty 26th to Brown Ave ‐ top        9.5mm        63.75   15.090
8/25/20        Liberty 26th to Brown Ave ‐ top        9.5mm        63.75   15.080
8/25/20        Liberty 26th to Brown Ave ‐ top        9.5mm        63.75   15.030
8/25/20        Liberty 26th to Brown Ave ‐ top        9.5mm        63.75   15.050
8/25/20        Liberty 26th to Brown Ave ‐ top        9.5mm        63.75   10.040   145.35000

8/26/20              West 18th (200 blk)              9.5mm        63.75    1.010     1.01000

8/26/20           Liberty (south bound lane)          9.5mm        63.75    1.980
8/26/20           Liberty (south bound lane)          9.5mm        63.75    2.990
8/26/20           Liberty (south bound lane)          9.5mm        63.75    1.980
8/26/20           Liberty (south bound lane)          9.5mm        63.75    3.040
8/26/20           Liberty (south bound lane)          9.5mm        63.75    1.970
8/26/20           Liberty (south bound lane)          9.5mm        63.75    3.020
8/26/20           Liberty (south bound lane)          9.5mm        63.75    1.970
8/26/20           Liberty (south bound lane)          9.5mm        63.75    2.980
8/26/20           Liberty (south bound lane)          9.5mm        63.75    1.030
8/26/20           Liberty (south bound lane)          9.5mm        63.75    2.970
8/26/20           Liberty (south bound lane)          9.5mm        63.75    3.010
8/26/20           Liberty (south bound lane)          9.5mm        63.75    1.000    27.94000

8/31/20              German 19th ‐ 20th               9.5mm        63.75   15.100
8/31/20              German 19th ‐ 20th               9.5mm        63.75   15.110
8/31/20              German 19th ‐ 20th               9.5mm        63.75   15.050
8/31/20              German 19th ‐ 20th               9.5mm        63.75   14.980    60.24000

9/3/20                Cherry 19th ‐ 21st           9.5mm w/fiber   73.75   15.020
9/3/20                Cherry 19th ‐ 21st           9.5mm w/fiber   73.75   14.990
9/3/20                Cherry 19th ‐ 21st           9.5mm w/fiber   73.75   14.960
9/3/20                Cherry 19th ‐ 21st           9.5mm w/fiber   73.75   14.980
9/3/20                Cherry 19th ‐ 21st           9.5mm w/fiber   73.75   14.960
9/3/20                Cherry 19th ‐ 21st           9.5mm w/fiber   73.75   14.980
9/3/20                Cherry 19th ‐ 21st           9.5mm w/fiber   73.75   15.060
9/3/20                Cherry 19th ‐ 21st           9.5mm w/fiber   73.75   14.970
9/3/20                Cherry 19th ‐ 21st           9.5mm w/fiber   73.75   15.020
9/3/20                Cherry 19th ‐ 21st           9.5mm w/fiber   73.75   14.970
9/3/20                Cherry 19th ‐ 21st           9.5mm w/fiber   73.75   15.030
9/3/20                Cherry 19th ‐ 21st           9.5mm w/fiber   73.75   15.050
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 21 of 120


9/3/20               Cherry 19th ‐ 21st          9.5mm w/fiber   73.75   15.000   194.99000

9/8/20                31st Washington               9.5mm        63.75   15.000
9/8/20                31st Washington               9.5mm        63.75    7.990    22.99000

9/14/20          21st State to Peach ‐ level     9.5mm w/fiber   73.75   14.960
9/14/20          21st State to Peach ‐ level     9.5mm w/fiber   73.75   14.940
9/14/20          21st State to Peach ‐ level     9.5mm w/fiber   73.75   14.980
9/14/20          21st State to Peach ‐ level     9.5mm w/fiber   73.75   15.030
9/14/20          21st State to Peach ‐ level     9.5mm w/fiber   73.75   15.040
9/14/20          21st State to Peach ‐ level     9.5mm w/fiber   73.75   15.090
9/14/20          21st State to Peach ‐ level     9.5mm w/fiber   73.75    9.900    99.94000

9/14/20           21st State to Peach ‐ top      9.5mm w/fiber   73.75   15.200
9/14/20           21st State to Peach ‐ top      9.5mm w/fiber   73.75   15.100
9/14/20           21st State to Peach ‐ top      9.5mm w/fiber   73.75   15.040
9/14/20           21st State to Peach ‐ top      9.5mm w/fiber   73.75   15.090
9/14/20           21st State to Peach ‐ top      9.5mm w/fiber   73.75   14.930
9/14/20           21st State to Peach ‐ top      9.5mm w/fiber   73.75    6.020    81.38000

9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   15.090
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   15.060
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   15.000
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   15.000
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   15.040
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   14.980
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   14.980
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   15.010
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   14.960
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   15.080
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   15.000
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   15.050
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   14.990
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   15.010
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   15.070
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   14.970
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   15.040
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   15.090
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   14.930
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75   15.000
9/16/20             French 12th to 14th          9.5mm w/fiber   73.75    9.950   310.30000

9/18/20        10th Chestnut to Walnut ‐ level   9.5mm w/fiber   73.75   15.150
9/18/20        10th Chestnut to Walnut ‐ level   9.5mm w/fiber   73.75   14.950
9/18/20        10th Chestnut to Walnut ‐ level   9.5mm w/fiber   73.75   15.140
9/18/20        10th Chestnut to Walnut ‐ level   9.5mm w/fiber   73.75   14.990
9/18/20        10th Chestnut to Walnut ‐ level   9.5mm w/fiber   73.75   14.900
          Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 22 of 120


9/18/20        10th Chestnut to Walnut ‐ level   9.5mm w/fiber   73.75   15.310
9/18/20        10th Chestnut to Walnut ‐ level   9.5mm w/fiber   73.75   15.190   105.63000

9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.020
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.060
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.010
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.050
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.080
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   14.950
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.060
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   14.970
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   14.960
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.010
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.040
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.040
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   14.940
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   14.950
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   14.850
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.130
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.110
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.000
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.080
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   14.980
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.070
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.040
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.000
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.010
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75   15.020
9/21/20         10th Chestnut to Walnut ‐ top    9.5mm w/fiber   73.75    5.980   381.41000

10/9/20                 compost site                19mm         54.00   15.010
10/9/20                 compost site                19mm         54.00   14.960
10/9/20                 compost site                19mm         54.00   14.940
10/9/20                 compost site                19mm         54.00   15.050
10/9/20                 compost site                19mm         54.00   15.010
10/9/20                 compost site                19mm         54.00   15.010
10/9/20                 compost site                19mm         54.00   15.170
10/9/20                 compost site                19mm         54.00   14.980
10/9/20                 compost site                19mm         54.00   15.030
10/9/20                 compost site                19mm         54.00   14.970
10/9/20                 compost site                19mm         54.00   15.030
10/9/20                 compost site                19mm         54.00   15.020
10/9/20                 compost site                19mm         54.00   14.960
10/9/20                 compost site                19mm         54.00   15.050
10/9/20                 compost site                19mm         54.00   15.090
10/9/20                 compost site                19mm         54.00   15.050
10/9/20                 compost site                19mm         54.00   14.970
           Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 23 of 120


10/9/20                  compost site              19mm      54.00   15.020
10/9/20                  compost site              19mm      54.00   15.080
10/9/20                  compost site              19mm      54.00   14.900
10/9/20                  compost site              19mm      54.00   15.150   315.45000

10/9/20          alley Grandview to Glenwood       9.5mm     63.00   14.970
10/9/20          alley Grandview to Glenwood       9.5mm     63.00   15.040
10/9/20          alley Grandview to Glenwood       9.5mm     63.00   14.960
10/9/20          alley Grandview to Glenwood       9.5mm     63.00   14.870
10/9/20          alley Grandview to Glenwood       9.5mm     63.00   14.970
10/9/20          alley Grandview to Glenwood       9.5mm     63.00   14.930
10/9/20          alley Grandview to Glenwood       9.5mm     63.00   11.960   101.70000

10/13/20                 Bayview Park              9.5mm     63.75   15.020
10/13/20                 Bayview Park              9.5mm     63.75   14.970
10/13/20                 Bayview Park              9.5mm     63.75   10.030     40.02000

10/13/20                 Bayview Park              19mm      58.75    9.030
10/13/20                 Bayview Park              19mm      58.75    9.010
10/13/20                 Bayview Park              19mm      58.75   14.930     32.97000

10/15/20                 compost site              9.5mm     63.75   14.940
10/15/20                 compost site              9.5mm     63.75   15.020
10/15/20                 compost site              9.5mm     63.75   15.130
10/15/20                 compost site              9.5mm     63.75   15.000
10/15/20                 compost site              9.5mm     63.75   15.000
10/15/20                 compost site              9.5mm     63.75   15.080
10/15/20                 compost site              9.5mm     63.75   15.020
10/15/20                 compost site              9.5mm     63.75   15.000
10/15/20                 compost site              9.5mm     63.75   15.050
10/15/20                 compost site              9.5mm     63.75   14.990
10/15/20                 compost site              9.5mm     63.75   15.090
10/15/20                 compost site              9.5mm     63.75    2.970   168.29000

10/16/20         Alley 4th to 5th / State Street   19mm      58.75   15.010
10/16/20         Alley 4th to 5th / State Street   19mm      58.75   14.980
10/16/20         Alley 4th to 5th / State Street   19mm      58.75   14.940
10/16/20         Alley 4th to 5th / State Street   19mm      58.75   15.000
10/16/20         Alley 4th to 5th / State Street   19mm      58.75   10.000     69.93000

10/27/20              compost site ‐ level         19mm      58.75   15.040
10/27/20              compost site ‐ level         19mm      58.75   14.960
10/27/20              compost site ‐ level         19mm      58.75   15.060
10/27/20              compost site ‐ level         19mm      58.75   15.100
10/27/20              compost site ‐ level         19mm      58.75   15.050
10/27/20              compost site ‐ level         19mm      58.75   15.060
10/27/20              compost site ‐ level         19mm      58.75   15.150
           Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 24 of 120


10/27/20             compost site ‐ level        19mm        58.75   15.070
10/27/20             compost site ‐ level        19mm        58.75   15.100
10/27/20             compost site ‐ level        19mm        58.75   15.030   150.62000

10/28/20             compost site ‐ top          19mm        58.75   14.950
10/28/20             compost site ‐ top          19mm        58.75   15.100
10/28/20             compost site ‐ top          19mm        58.75   14.990
10/28/20             compost site ‐ top          19mm        58.75   14.390
10/28/20             compost site ‐ top          19mm        58.75   14.960
10/28/20             compost site ‐ top          19mm        58.75   14.960
10/28/20             compost site ‐ top          19mm        58.75   15.090
10/28/20             compost site ‐ top          19mm        58.75   14.990
10/28/20             compost site ‐ top          19mm        58.75   14.970
10/28/20             compost site ‐ top          19mm        58.75   15.060   149.46000
           Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 25 of 120

                                   CITY OF ERIE
                          DEPARTMENT OF PUBLIC WORKS
                            BUREAU OF ENGINEERING
                              2020 CURB RAMPS - I
                               BID NUMBER 1765-20


                               PROPOSED LOCATIONS

STREET             CROSS STREET             RAMP                   RAMP #
                                           QUANTITY 1        2   3  4  5  6         7   8
Brandes Street     East 39th Street           4     D        D                      D   D
Brewer Street      East 41st Street           2                                 C   C
Gennessee Avenue   East 43rd Street           1     D
German Street      East 32nd Street           4                           D     D   D   D
Harvard Road       West 36th Street           2                                     D   D
Longview Avenue    East 43rd Street           2                       C   C
Raspberry Street   West 34th Street           8     D        D   D    D   D     D   D   D
Tuttle Avenue      East 41st Street           2                       C   D
Warsaw Avenue      East 41st Street           2                                     D   D

TOTAL RAMPS                                    27
         Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 26 of 120

                                   CITY OF ERIE
                          DEPARTMENT OF PUBLIC WORKS
                            BUREAU OF ENGINEERING
                              2020 CURB RAMPS - II
                               BID NUMBER 1771-20


                               PROPOSED LOCATIONS

STREET             CROSS STREET             RAMP                  RAMP #
                                           QUANTITY   1   2   3    4  5  6    7   8
Alan Drive         Zimmerman Road             6       D   D   D    D C            C
Allegheny Road     West 36th Street           4       D   D                   D   D
Bacon Street       East 10th Street           6       A           D   D   D   D   A
Bauer Avenue       West 23rd Street           2                   C   C
Bauer Avenue       West 22nd Street           2                   C   C
Berst Avenue       West 23rd Street           4               D   D   D   D
Brandes Street     East 9th Street South      6           D   A   D   D   D   K
Brandes Street     East 9th Street North      4           D   C           A   C
Brewster Street    East 11th Street           6       C           C   D   D   C   C
Chestnut Street    West 9th Street            4                       D   D   D   D
Commerce Street    East 14th Street           5       D       D   D   C           A
Downing Avenue     Linwood Avenue North       6       D   D   C           C   D   D
Downing Avenue     Linwood Avenue South       6           C   D   D   D   D   C
Florida Avenue     East 32nd Street           6       D   D   C           C   D   D
Gaskell Street     West 20th Street           4               D   D   D   D
Gennessee Avenue   Zimmerman Road             6       C           C   D   D   D   D
Harvard Road       West 36th Street           4       D   D   D   D
Kahkwa Avenue      West 9th Street            4       D   D                   D   D
Maple Street       West 36th Street           4                       D   D   D   D
Maxwell Avenue     East 40th Street           4           C   C   C   C
Oakwood Street     West 36th Street           4                       D   D   D   D
Parade Street      East 3rd Street            4               D   D   D   D
Peach Street       West 22nd Street           2               A           A
Peach Street       West 21st Street           4               A   A   A   A
Peach Street       West 20th Street           6       D   A   A           A   A   D
Pennsylvania Ave   East 11th Street           4       A   A   C               C
Plum Street        West 34th Street           2                       D   D
Plum Street        West 35th Street           2       D                           D
Plum Street        West 36th Street           2       C                           D
Tuttle Avenue      East 33rd Street           2       C                           C
Wallace Street     East 19th Street           5       C   C   D   D               C
Wallace Street     West 33rd Street           4               D   D   D   D
Wayne Street       East 29th Street           2               D   D

TOTAL RAMPS                                  136
         Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 27 of 120

                                    CITY OF ERIE
                           DEPARTMENT OF PUBLIC WORKS
                              BUREAU OF ENGINEERING
                                2020 CURB RAMPS - III
                                 BID NUMBER 1772-20


                                PROPOSED LOCATIONS

STREET             CROSS STREET              RAMP                RAMP #
                                            QUANTITY   1   2   3  4  5  6      7   8
Albermarle         Hillcrest Avenue            2                    C              C
Auburn Street      West 34th Street            8       D   D   D D D D         D   D
Brandes Street     East 11th Street            2               A        D
Burton Avenue      East 34th Street            2           C   D
Burton Avenue      East 35th Street            2           C   D
Burton Avenue      East 36th Street North      2                        C      D
Burton Avenue      East 36th Street South      4           C   D D D
Cascade Street     West 34th Street            2       D   D
Charlotte Street   West 31st Street            4       D   D                   D   D
Cherry Street      West 2nd Street             2       D   D
Cherry Street      West 15th Street            2                           A   A
Cochran Street     West 31st Street            3                   C   C           C
Cranberry Street   West 25th Street            2                           D   C
Ellsworth Avenue   West 37th Street            3           C   C               C
Elmwood Avenue     West 31st Street North      2                           D   C
Emerson Avenue     West 34th Street            4       C                   D   D   D
Erie Street        West 30t Street             2                   C   K
French Street      East 17th Street            2           D   C
French Street      East 19th Street            4       C   C               C   C
French Street      East 22nd Street            2                           C   A
French Street      East 25th Street            2           C   C
French Street      Metcalf Street              2                           C   C
German Street      East 16th Street            8       D   D   D   D   D   D   D   D
Harvard Road       West 27th Street            2           C   C
Kahkwa Boulevard   South Shore Drive           2       C                           C
Melrose Avenue     Cold Springs Drive          6       D   D   C           C   D   D
Melrose Avenue     West 28th Street            6           C   D   D   D   D   C
Melrose Avenue     West 34th Street West       6       D   D   D   D   C           C
Melrose Avenue     West 35th Street            8       D   D   D   D   D   D   D   D
Melrose Avenue     West 36th Street            8       D   D   D   D   D   D   D   D
Pierpont           Merline                     2                   C   C
Reed Street        East 31st Street            2       C   C
Sassafras Street   West 13th Street            2       C                           D
Sassafras Street   West 14th Street            2                           A   A
Schley Street      West 28th Street            3               C           C   D
Sigsbee Street     West 28th Street            2           C                   C
Vine Street        East 8th Street             2                   C   C

TOTAL RAMPS                                   121
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 28 of 120

                     CITY OF ERIE
              DEPARTMENT OF PUBLIC WORKS
                BUREAU OF ENGINEERING

               2020 ADDENDUM TO EXHIBIT 1
      2002-2009 BUREAU OF STREETS INTERSECTIONS

            EXHIBIT 1 RAMPS COMPLETED IN 2020

   STREET               CROSS STREET               RAMP
                                                  QUANTITY
   Alan Drive           Zimmerman Road               6
   Bacon Street         East 10th Street             6
   Gennessee Avenue     Zimmerman Road               6
   Harvard Road         West 36th Street             4
   Maple Street         West 36th Street             4
   Oakwood Street       West 36th Street             8
   Peach Street         West 21st Street             4
   Plum Street          West 34th Street             2
   Plum Street          West 36th Street             2
   German Street        East 32nd Street             2
   Harvard Road         West 36th Street             2
   Raspberry Street     West 34th Street             8
   Warsaw Avenue        East 41st Street             2
   Auburn Street        West 34th Street             8
   Brandes Street       East 11th Street             2
   Cascade Street       West 34th Street             2
   Cherry Street        West 15th Street             2
   Emerson Avenue       West 34th Street             4
   Erie Street          West 30th Street             2
   German Street        East 16th Street             8
   Kahkwa Boulevard     South Shore Drive            2
   Melrose Avenue       Cold Springs Drive           6
   Melrose Avenue       West 28th Street             6
   Melrose Avenue       West 34th Street West        6
   Melrose Avenue       West 35th Street             8
   Melrose Avenue       West 36th Street             8
   Pierpont             Merline                      6
   TOTAL RAMPS                                      126
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 29 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 30 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 31 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 32 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 33 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 34 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 35 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 36 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 37 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 38 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 39 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 40 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 41 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 42 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 43 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 44 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 45 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 46 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 47 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 48 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 49 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 50 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 51 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 52 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 53 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 54 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 55 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 56 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 57 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 58 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 59 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 60 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 61 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 62 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 63 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 64 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 65 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 66 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 67 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 68 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 69 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 70 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 71 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 72 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 73 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 74 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 75 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 76 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 77 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 78 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 79 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 80 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 81 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 82 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 83 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 84 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 85 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 86 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 87 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 88 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 89 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 90 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 91 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 92 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 93 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 94 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 95 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 96 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 97 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 98 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 99 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 100 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 101 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 102 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 103 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 104 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 105 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 106 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 107 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 108 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 109 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 110 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 111 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 112 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 113 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 114 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 115 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 116 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 117 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 118 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 119 of 120
Case 1:02-cv-00203-SPB Document 90-1 Filed 02/02/21 Page 120 of 120
